SCHNACKENBERG, Circuit Judge.
I concur in all of Judge Enoch’s opinion except the last two sentences thereof.
For several reasons the district court was justified in instructing its clerk as to the disposition of the fund involved in this ease. First, the clerk as an officer of the court otherwise had no authority to dispose of the fund. Secondly, the fund was property in Illinois whose owner was then deceased and which property did not belong to any resident of the state, and thirdly it was possibly subject to an Illinois inheritance tax. The rights of all interested parties, including the state, are protected by the public administrator, who is acting under letters of administration with the will annexed of the estate of Eugene Herrmann, deceased, issued by the Circuit Court of Cook County, Illinois.
The course pursued by the district court was therefore consistent with the rights of all those interested in the estate of the decedent, as well as the state of Illinois. It was not prejudicial to plaintiff.
I would affirm the district court’s judgment in full.